LawreNCe, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made a part of the decision herein, present the question of the proper dutiable value of certain plastic injection moulds, imported from Canada during the years 1950,1951, and 1952.
The cases were submitted for decision upon a stipulation of fact in which it was agreed in substance that, on the dates of exportation of said merchandise, there was neither foreign, export, nor United States value for such or similar merchandise and that cost of production is the proper basis of appraisement. It was further agreed by the parties that said cost of production is as indicated in schedule A, attached to and made a part of this decision.
Based upon the agreed statement of facts, the court concludes as a matter of law that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis of appraisement of the instant merchandise and that said value is as indicated on the aforementioned schedule A.
Judgment will issue accordingly.